Citation Nr: 1220924	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 



ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1967 and from September 1968 to November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions of the Winston-Salem Department of Veterans' Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal; however, it does contain an April 2012 rating decision which confirmed and continued a 10 percent rating for service-connected eczema.  

A July 2011 Board decision granted an increase from 50 percent to 70 percent for the Veteran's service-connected post-traumatic stress disorder (PTSD) and remanded the issue of entitlement to a TDIU rating for a VA examination addressing the impact of all of his service-connected disorders conditions upon his employability.  The increase to a 70 percent rating for PTSD with alcohol abuse was effectuated by an August 2011 rating action, and resulted in a combined disability rating of 90 percent.  The case has now been returned to the Board.  

In an October 2011 statement the Veteran reported that he recalled hurting his back while in the Navy but had never seen the ship's doctor; however, after service he had gone to VA for evaluation and treatment of his back.  There is some evidence on file suggesting that he may now have a chronic low back disorder.  Thus, it appears that Veteran may be claiming service connection for residuals of a low back injury.  However, this matter has not been adjudicated by the RO, much less developed for appellate consideration at this time.  Accordingly, the matter of whether the Veteran is claiming service connection for residuals of an inservice low back injury is referred to the RO for clarification.  



FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD with alcohol abuse, rated 70 percent disabling; residuals of an injury to the muscle of the left shoulder, rated 20 percent disabling; residuals of an injury to the muscles of right elbow, rated 10 percent disabling; residuals of an injury to the muscles of left elbow, rated 10 percent disabling; residuals of an injury to the muscles of fingers/thumb of the left hand, rated 10 percent disabling; residuals of an injury affecting left knee extension and hip flexion, rated 10 percent disabling; eczema, rated 10 percent disabling; ankylosis of the left middle finger, rated as noncompensable; and residuals of an injury to the facial muscles, rated as noncompensable.  The Veteran's combined disability rating is 90 percent.  

2.  The Veteran has 4 years of college education; work experience in house repairs, carpentry, and sales; and he last worked 1993.  

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the granting of a TDIU rating pursuant to regular schedular standards set forth in 38 C.F.R. § 4.16(a), further discussion here of compliance with the VCAA as to this discrete issue is not necessary. 

Background

VA outpatient treatment reports from December 2007, within a year of the date of the Veteran's claim, to March 2010 reflect that the Veteran went to a private psychiatrist for treatment of anxiety disorder and he refused treatment at the VA mental health clinic.  His active problems included anxiety disorder.  

In a December 2008 private psychiatric evaluation, the Veteran complained of PTSD symptoms including, irritability, flashbacks, restlessness, sleep disturbance, anxiety, avoidance and withdrawal, nightmares, annoyance and irritation with Iraq war, feeling edgy and jumpy, and an intolerance of stress.  He also reported that he last worked in 1998 at which time he had a home improvement business and renting business.  On mental status evaluation he was pleasant and cooperative, had good eye contact, and appeared to be a reliable historian.  He was restless and anxious.  His speech was within normal limits but his thought processes were slightly delayed and he had some word searching.  His affect was constricted and his mood was depressed and anxious.  He denied any auditory or visual hallucinations and any suicidal or homicidal ideation.  There was no evidence of psychosis or delusions.  He was alert cognitively.  He had a short memory and his attention and concentration were affected.  He could not concentrate or focus and his short-term memory was affected.  He had fair insight and judgment.  His GAF (Global Assessment of Functioning) score was 42 and the private physician recommended a combination of psychotherapy and psychotropic medications.  

Private treatment reports from January 2009 to October 2009 show that the Veteran was treated for PTSD symptoms.  These included a constricted affect; avoidance of crowds and social activities; not wanting to go anywhere or be exposed to things; and recurrent dreams about Vietnam.  Also included were dreams of a brother who was killed in the military; sleep disturbance; depression; an inability to relate to anything; problems with memory, focus, and concentration; irritability; inability to tolerate and work with people; intolerance of anything; anxiety; lack of stamina; and being easily tired.  

In an April 2009 VA examination the Veteran reported that his PTSD symptoms consisted of nightmares, flashbacks, and sleep disturbance.  These occurred as often as three times a week and affected his total daily functioning and resulted in poor relationships with others.  Other PTSD symptoms included: an inability to get along with people; recurrent recollection; persistent and intense distress to exposure to loud noises and similar events; persistent and physiological reactivity to cues that symbolize an aspect of his stressor.  Other PTSD symptoms included avoidance of stimuli associated with his trauma, including discussions about the trauma and persistent efforts to avoid people, places or activities which aroused recollections; persistent markedly diminished interest or participation in significant activities; irritability or outbursts of anger; persistent exaggerated startle response; persistent difficulty concentrating; and persistent hypervigilance.  He reported that since the military he had developed major changes in his daily activities, such as living with his mother who did all the household chores, and he did nothing.  He also stated that he did not participate in any activities and that he was not currently working.  He had not worked for 10 years, prior to which he was self-employed in home repair, but he could no longer do that physical work or work at all because of his physical condition. 

A mental status evaluation revealed that the Veteran had a normal orientation with an appropriate appearance, hygiene, and behavior.  He maintained good eye contact and was found to be a reliable historian.  His affect and mood showed anxiety and depressed mood which occurred nearly continuously and affected the ability to function independently.  Affect and mood examination also indicated an impaired impulse control with some unprovoked irritability and periods of violence productive of no motivation and irritability.  He had no interest or pleasure, although some ambition was noted.  His ability to communicate and his speech were within normal limits.  He had impaired attention or focus, or both.  Signs of suspiciousness were noted.  There were no panic attacks, delusion, hallucinations, obsessional rituals, or suicidal or homicidal ideation.  His thought processes were impaired because he had difficulty with directions, considerable difficulty understanding many questions, his associations were not always tight, he had abnormal abstract thinking as to the inability to understand the meaning of proverbs, and severely impaired memory, e.g., forgetting the names of close relatives, his own occupation, the work he did, or his own name.  The examiner found that the Veteran was very distressed in the session and had a difficult time focusing on the questions presented to him.  

The Veteran was diagnosed with PTSD and alcohol abuse and assigned a GAF score of 50.  The examiner found that the effects of the PTSD symptoms on employment and overall quality of life included loss of interest, no motivation, withdrawal, suspiciousness, lack of sleep, and difficulty relating to peoples.  The examiner also found that, mentally, the Veteran was intermittently unable to perform the activities of daily living, though he could provide self care, and depended on his mother for daily chores.  The psychiatric impairment was best described as psychiatric symptoms which caused occupational and social impairment with reduced reliability and productivity as supported by his symptoms of difficulty in understanding complex commands, impairment of short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired abstract thinking, and disturbances in motivation and mood.  The examiner concluded that the Veteran required both medication and therapy and did not appear to pose any threat of danger or injury to himself or others.  

In a July and November 2009 VA Forms 21-8940, Applications for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in 1984, and he had become too disabled to work in 1984.  He had four years of college education but no other education or training.  He had been self employed part-time in carpentry and repair from 1984 to 1997.  He reported that his service-connected PTSD prevented him from securing or following any substantially gainful employment.  

In a September 2009 statement, the Veteran reported that he had not worked for over 10 years.  However, he had a rental property which he rented out and which was the only income that he had, but he did not work. 

In a November 2009 private medical record, the Veteran reported that he had not worked for about 11 years and that his focus, concentration, and ability to sustain his attention on work without getting agitated was why he could not have a gainful occupation.  He also reported having problems with irritability and had very little tolerance of people.  The private physician opined that he felt that the Veteran could not hold or was able to sustain gainful employment.  

In an April 2010 private treatment report, the Veteran reported that he could not maintain sleep.  He also reported feeling depressed a lot and felt that life was not worth living.  He reported suicidal ideation but no plan.  He felt that he forgot a lot and could not relate to anything.  He also got easily irritated and did not feel that he could concentrate.  

An August 2011 treatment record of Dr. H. J. reflects that he had treated the Veteran for PTSD from December 2008 until he dropped out of treatment, apparently in October 2010.  The Veteran was now out of medication and felt very depressed.  He had a lot of medical problems.  Initially, the Veteran had been given medication to help him sleep and he had responded marginally, but continued to have sleeping problems and, so, his dosage had twice been increased.  The Veteran had then dropped out of treatment but now reported that he had been going downhill and had started to have hallucinations, as well as dreams and flashbacks of his injuries in Vietnam.  He had visions of his deceased brother.  He left the home at which he had been living with his mother and now lived in his own place.  He thought that his family had been taking his money and taking advantage of him.  He had been cutting himself off from other.  He had a lot of back pain from a herniated disc and walked with difficulty, having to use a cane.  He continued to drink.  On mental status examination the Veteran appeared dishelved and his clothes were unkempt.  He looked depressed and anxious.  He appeared to have aged 10 years since the examiner had last seen him.  He had been withdrawn from others and his speech had some thought blocking but was otherwise within normal limits.  His mood was depressed.  He might be paranoid.  He had some hallucinations.  He had some tangential thinking and circumstantiality.  He reported that he had been forgetting a lot.  He cried easily.  He reported severe symptoms of PTSD and was pessimistic about the future.  He could not experience pleasure.  He was restless and easily agitated.  He was irritable, slept poorly, and had lost some weight.  The diagnosis was chronic PTSD and a major depressive disorder with psychosis.  His GAF score was 39.  

An October 2011 treatment record of Dr. H. J. reflects that the Veteran continued to have a problem sleeping.  He had a lot of pain.  He was still very guarded.  He was dishelved and unkept, and there was some evidence of self-neglect.  However, he reported that he still looked after himself.  He had lived alone for the past three years.  He reported having no sex drive.  He complained of frequent nightmares and flashbacks, as well as being withdrawn from others.  

In an October 2011 statement the Veteran reported that his work in the Navy had required a lot of physical labor and many times he had to handle heavy equipment and oversized materials.  He recalled hurting his back while in the Navy but had never seen the ship's doctor; however, after service he had gone to VA for evaluation and treatment of his back.  

On VA examination in November 2011 the Veteran's claim file and VA medical records were available for review.  It was reported that the Veteran had a musculoskeletal condition of the thoracolumbar and cervical spinal segments, as well as of the hand, fingers, elbows, forearm, arm, shoulder, knees, and lower legs.  It was reported that the Veteran was right handed, by his own statement.  He had eczema with slightly hyperpigmented macular and papular lesions over the chest and upper back but no vesicles or pustules.  He had no systemic symptoms of fever or weight loss.  His use of a topical ointment was mildly effective but he had not required systemic steroidal treatment or immunosuppressive medication, or other forms of therapy.  The total body area affected was 15 percent but it did not affect an exposed area.  

On examination for residuals of muscle injuries, the Veteran received some relief with Ibuprofen from pain due to a mortar fragment wound to intrinsic muscle group 3 of the left shoulder.  He was 73 inches tall and weighed 194 pounds.  He complained of pain, limited motion, and stiffness of the left shoulder.  He had residual healed, linear, asymptomatic scarring of the anterior aspect of the left shoulder but no intermusclar scarring and no damage to tendons, bone, nerves, deep fascial or muscle substance.  He received some relief with Ibuprofen from pain due to a mortar fragment wound to the right and the left elbows, with injury of the extensor muscle, i.e., muscle group 6, of the right elbow; and injury of the flexor muscle, i.e., muscle group 5, of the left elbow.  He had residual healed, linear, asymptomatic scarring of each elbow.  There was no intermusclar scarring and no damage to tendons, bone, nerves, deep fascial or muscle substance due to the elbow wounds. 

As to the mortar wounds that affected the Veteran's left hand and fingers, he obtained some relief by stretching his fingers.  The injury was to the extensor muscles of the fingers and thumb of the left hand, muscle group 8.  He had residual healed, linear, asymptomatic scarring of the left wrist.  There was no intramuscular scarring and no damage to tendons, bone, nerves, deep facial or muscle substance due to these injuries.  

The Veteran received some relief with Ibuprofen from pain due to a mortar fragment wound to the left anterior thigh, muscle group 14.  There was a healed superficial, linear scar of the anterior aspect of the left thigh which was asymptomatic and there was no intramuscular scarring and no damage to tendons, bone, nerves, deep facial or muscle substance due to this injury.  As to the wound of the facial area, there was a small, healed scar of the lower lip which was without injury of a muscle and was stable and non-problematic.  

On examination there was painful left shoulder motion and tenderness of that shoulder but no deformity, joint enlargement, heat, redness, effusion, crepitus, instability, weakness, guarding or ankylosis.  The examiner noted that range of motion of the left shoulder was less than normal due to pain.  There was objective evidence of pain after repetitive motion but no additional limitation of motion.  

The Veteran had no giving way, instability, deformity, locking, effusion, inflammation or weakness of either elbow.  He reported frequently using a brace on his left elbow.  There was no joint enlargement, heat, redness, crepitus, guarding or ankylosis, although there was painful motion of the elbows.  The examiner reported that there was no significant impairment of right elbow motion but there was less motion than normal in the left elbow due to pain.  

As to the Veteran's left knee and hip, he reported frequently using a left knee brace.  He had pain and stiffness but no giving way, instability, deformity, locking, effusion, inflammation or weakness.  As to his left hip and left knee, it was reported that this disability affected a weight-bearing joint and that the Veteran's gait was antalgic.  There was tenderness at the left trochanteric area, and painful motion, but no giving way, instability, deformity, locking, effusion, inflammation or weakness.  Left hip and left knee motions were less than normal due to pain.  There was objective evidence of pain after repetitive motion but no additional limitation of motion.  

There was objective evidence of pain on motion of the middle finger of the left hand but no additional limitation of motion after repetition.  The examiner noted that there was motion in metacarpal joint that was less than normal due to pain.  There was normal range of motion of all joints of all other fingers of the left hand but there was objective evidence of pain after repetitive left thumb motion but without additional limitation of motion of the left thumb.  

X-rays revealed degenerative changes in the left shoulder as well as radiopague foreign bodies in that shoulder and in the left elbow with a bony spur of the left olecranon.  X-rays revealed residuals of old trauma of the distal tuft of the left 5th finger and radiopague foreign bodies in the soft tissue of the distal radius.  Left knee X-rays were normal.  

As to the Veteran's employment history, it was noted that he had been in house repair, a sales job, and self-employed from 1969 to 1993 but had not worked since 1993 due to difficulty concentrating from PTSD and a fear of falling.  He had mild impairment as to shopping and traveling, being unable to do heavy lifting and prolonged walking.  He could walk for 10 minutes with the assistance of a cane.  He could stand for five minutes and walk 200 yards.  He was unable to do any heavy lifting as a result of disability of his left shoulder and left elbow and was unable to engage in prolonged walking due to his left hip and left knee disorders.  This had a mild impact on his activities of daily living. 

The diagnoses were an injury of the intrinsic muscles, muscle group 3, of the left shoulder with retained foreign body in the soft tissue with residual pain and limited motion but no instability, productive of moderate impairment; an injury of the extensor muscle of the right elbow, muscle group 5, without significant residual pain and no limitation of motion, productive of no significant residual disability; an injury of the flexor muscle, muscle group 6, of the left elbow with retained foreign body in the soft tissue without residual pain, instability or limited motion, productive of moderate impairment; an injury of the extensor muscles of the fingers and thumb of the left hand, muscle group 8, with residual pain and limited motion of the 3rd left finger, productive of mild impairment; an injury of the left knee, of muscle group 14 affecting extension and flexion of the anterior thigh with residual pain and limited motion of the left knee and left hip but no instability, productive of moderate impairment; no significant residual disability from an injury of the facial muscles; and mild eczema.  

The examiner stated that, without consideration of the service-connected PTSD, the Veteran's service-connected disabilities had a significant impact on the Veteran's ability to engage in physical and sedentary employment.  His muscle injuries limited left shoulder motion, left elbow motion, finger motions in the left hand, and motion of the left knee and left hip.  Thus, he was unfit for physical employment.  The Veteran reported that he had no office skills and had had concentration problems and, so, he was unfit for sedentary employment.  

A February 2012 treatment record of Dr. H. J. reflects that the Veteran reported not being able to work.  He had been very depressed over the holidays.  He still have problems related to the death of his brother in that his deceased brother spoke to him and sometimes in dreams the brother would reach out for the Veteran and tell him things.  The Veteran's sleep continued to be disturbed.  His son helped him with the activities of daily living and had taken the Veteran's pain pills away; and as to this the Veteran admitted that he might have been using the pills not just to control pain but to also sleep better.  He continued to have a lot of arthritis.  He denied having auditory and visual hallucinations as well as suicidal and homicidal ideation.  

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.   

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 


Analysis

The Veteran is service-connected for PTSD with alcohol abuse, rated 70 percent disabling; residuals of an injury to the muscle of the left shoulder, rated 20 percent disabling; residuals of an injury to the muscles of right elbow, rated 10 percent disabling; residuals of an injury to the muscles of left elbow, rated 10 percent disabling; residuals of an injury to the muscles of fingers/thumb of the left hand, rated 10 percent disabling; residuals of an injury affecting left knee extension and hip flexion, rated 10 percent disabling; eczema, rated 10 percent disabling; ankylosis of the left middle finger, rated as noncompensable; and residuals of an injury to the facial muscles, rated as noncompensable.  The Veteran's combined disability rating is 90 percent.  

The Veteran does have a single service-connected disability rated 40 percent or more with other service-connected disabilities assigned ratings that bring the combined disability rating to 90 percent and, so, he meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  

Here, it is undisputed that since his military service the Veteran had engaged in employment that required significant physical activity.  While there is evidence that he may have some impairment is due to nonservice-connected disability of the low back, and a suggestion that this may impact upon his lower extremities, the fact remains that he is service-connected for injuries which affect his left hip and left knee and there is insufficient evidence to separate impairment of his lower extremities from any conjectural pathology stemming from a nonservice-connected low back disability from the impairment of his muscles of the left knee and left hip due to the service-connected mortar wound residuals.  In fact, the recent VA examination made no such distinction.  Accordingly, all impairment of his lower extremities will be considered in determining whether he is capable of obtaining or retaining substantially gainful employment for the purpose of entitlement to a TDIU rating.  

In this regard, it cannot be doubt that he has significant functional impairment from an occupational standpoint due to his service-connected PTSD.  While the recent VA examiner opined that the Veteran reported having difficulty concentrating due to his PTSD which would, at a minimum, contribute to precluding him from performing sedentary clerical work, the Board finds that the recent private psychiatric examination also found that the Veteran had significant problems with his memory and, further, revealed that his GAF score was even worse than when the July 2011 Board decision granted a 70 percent rating.  That GAF score of 39 is consistent with some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In this connection, the Board also finds the Veteran's statements of his difficulties as to interpersonal relationships, even with family members, and significant problems with concentration and memory to be credible, particularly in light of his recent GAF score which indicates serious symptoms from service-connected PTSD, as does the evidence of self-neglect.  The Board further finds his statements as to his overall physical impairment due to multiple muscle injuries to be credible, including the impairment it produces to the extent of precluding vigorous physical activity.  Similarly, his psychiatric impairment is such that due to impairment of his memory and his ability to focus it would preclude even sedentary clerical work, as was conclude by the recent VA examiner.  

While the Veteran's advancing age may not be considered in determining entitlement to a TDIU rating, his education and past work experience must be considered.  Despite his college education, it is unrealistic to expect the Veteran to be able to work in a clerical position in light of the severity of his psychiatric disorder which includes symptomatology which at times has reached a psychotic level, i.e., hallucinations.  Even if he does not always have full blown psychotic symptoms at all times, as suggested by the recent private examiner's report, the recent VA examiner concluded that the Veteran's problems with concentration alone , which are otherwise well documented in the record, and without consideration of even more severe psychiatric symptoms precludes sedentary employment.  Thus, it is unlikely that at this time the Veteran could both obtain and retain employment in even simple clerical work when his past employment was that which required only manual labor and his psychiatric disorder is characterized by extreme withdrawal which would make him unable to work even in an office environment. 

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran as required by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds that there is persuasive evidence which establishes that the Veteran is incapable of substantially gainful employment due to service-connected disabilities.  In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

Lastly, the matter of the effective date for the TDIU rating will be initially determined by the RO.  Should the Veteran disagree with that effective date, that is an issue or matter which he may then appeal to the Board.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (noting the existence of separate elements of a VA disability claim, including the effective date of the disability and citing Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) and Fenderson v. West, 12 Vet. App. 119, 125 (1999)).  


ORDER

The claim for a TDIU rating is granted, subject to governing criteria applicable to the payment of monetary benefits.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


